Citation Nr: 0017009	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  92-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1971.  He served in the Republic of Vietnam from May 1970 to 
June 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating action of 
the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board previously remanded the case in April 1993, 
February 1995, June 1996 and November 1997.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service. 

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD. 

3.  There is no diagnosis of PTSD based upon a verified 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran contends that he is suffering PTSD as a result of 
traumatic experiences during service.  Service personnel 
records show that the veteran served as an engineer equipment 
mechanic with the United States Army in the Republic of 
Vietnam from May 1970 to June 1971.  

The veteran's DD Form 214 shows that he was awarded the 
National Defense Service Medical, Vietnam Service Medal and 
Vietnam Campaign Medal.  

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to a psychiatric 
disorder.  Reports of a May 1968 enlistment examination and 
July 1971 separation examination noted normal psychiatric 
evaluations and were silent for any pertinent defects or 
diagnoses.  

Post-service medical records include an October 1990 report 
and assessment of a VA PTSD Project.  Included in that report 
are the veteran's report of claimed stressful events in 
service and his report of the following "exposure to 
combat:"  participating in combat patrols, riding in 
convoys, pulling guard duty approximately every night, 
receiving incoming enemy fire, encountering mines and booby 
traps, receiving sniper fire, experiencing sapper attacks, 
flying in aircraft over Vietnam and engaging in firefights 
with enemy guerilla troops and regular North Vietnamese 
forces.  The veteran also reported that 2 percent of the men 
in his unit were killed or wounded.  Events which the veteran 
considered particularly traumatic were noted to included 
having to clear land while booby traps and land mines 
exploded, being attacked by rockets and witnessing soldiers 
being injured and killed, and being attacked by light fire 
while transporting heavy equipment and again witnessing 
soldiers being injured and killed.

Based on interviews with the veteran and diagnostic testing, 
the conclusion was that the veteran presented with symptoms 
consistent with a diagnosis of PTSD.  It was further noted, 
however, that there was evidence that the veteran suffered 
from similar symptoms prior to his military experience.  In 
that regard, it was felt that his war experience "attributed 
a great deal" to his deterioration.  

VA treatment records detail the veteran's ongoing treatment 
for his psychiatric complaints and include assessments of 
PTSD.  

The report of an April 1991 VA examination included the 
veteran's complaints and noted that he had been diagnosed as 
having PTSD and was currently receiving treatment and 
medication for depression.  Following an examination, the 
examiner noted that the veteran had evidence of a chronic 
motor tic disorder.  If the veteran was depressed, it was 
noted that he appeared to be doing well on medication and 
there were no vegetative signs of depression described.  If 
the veteran had symptoms of PTSD, the examiner commented that 
they appeared to be mild at this time.  The diagnosis was 
chronic motor tic disorder. 

The veteran was afforded a VA examination in June 1993 and 
his pertinent history was reviewed.  Following an interview 
and examination, the diagnostic impressions included 
"questionable PTSD-the evidence in not entirely 
persuasive."

During the course of this appeal, the Board remanded the case 
on four separate occasions to attempt to obtain further 
detail from the veteran regarding those events he considered 
stressful and to clarify the diagnostic picture.  

The veteran had also reported that he was traumatized when 
his best friend was killed in service.  He identified that 
A.S. and the RO confirmed that A.S. had died in Vietnam.  The 
Board notes that in confirming that A.S. had been killed, the 
RO also confirmed that he and the veteran were not assigned 
to the same unit.  (The veteran served with an engineer 
battalion.  A.S. served with an aviation/assault helicopter 
company.)  What was unclear was whether the veteran witnessed 
his friend being killed or was traumatized by hearing about 
it.  Attempts to have the veteran provide further information 
regarding that event were unavailing.  The RO attempted to 
develop information in conjunction with the veteran's claim 
and, in correspondence dated in July 1996 and December 1997, 
requested that he provide additional details regarding 
stressor information and treatment providers.  To date, there 
has been no response from the veteran.  

Based on the information included in the veteran's service 
personnel records, the RO obtained copies of operation 
reports-lessons learned (OR-LL) from the veteran's designated 
unit during the time he was stationed in Vietnam.  The RO had 
also requested copies of after action reports for a specified 
period during the veteran's service in Vietnam, but those 
records were unavailable.  In correspondence received in 
September 1997 from the National Archives and Records 
Administration, the RO was informed that the OR-LL generally 
detail the significant activities of the unit over a three 
month period.  Morning reports for June, July and September 
1970 were also obtained by the RO.  

A review of those records does not confirm any of those 
stressful events reported by the veteran.  

When the Board reviewed the veteran's appeal in November 
1997, it was noted that the medical opinions of record were 
not consistent in diagnosing PTSD.  It was contemplated that 
a VA examination conducted pursuant to the Board's 
instructions would obtain a definitive opinion, based on the 
record and considering the pertinent regulations and 
criteria.  From a review of the record, the Board notes that 
the veteran failed to report for a VA examination scheduled 
in July 1998.  In a handwritten notation in the record, dated 
in August 1998, it was noted that the veteran had called and 
asked to be re-scheduled for an examination.  Additional 
notations within the file show that the veteran failed to 
report to examinations scheduled in September and October 
1998.  The RO also noted that the appointment letters had 
been sent to the veteran at his address of record.  It does 
not appear that those letters were returned as undeliverable. 

II.  Analysis

The Board finds that the veteran's claim for of entitlement 
to service connection for PTSD is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  In that regard, the Board notes 
that numerous attempts have been made to develop the record 
over the course of this lengthy appeal.  The Board has 
remanded the case on four previous occasions and the RO has 
attempted to complete all development requested.  Attempts to 
obtain information from the veteran necessary to the 
development of his claim have been futile.  The Board thus 
finds that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. 3.303(d) (1999).

The adjudication of a well-grounded claim for service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) now 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (1999).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board must conclude that the 
evidence has not established service connection for PTSD 
under either the old or new regulation pertaining to service 
connection for PTSD.  Initially, the Board observes that even 
under the new regulation, the three requirements for service 
connection remain essentially unchanged.  It is still 
necessary to provide medical evidence of a current diagnosis, 
a medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999).  References to service department evidence of combat 
or receipt of specific combat citations have been removed.  
Thus, if the evidence establishes that the veteran engaged in 
combat, his lay testimony, subject to certain restrictions 
cited above, is sufficient to establish that the claimed 
combat-related stressor actually occurred.  As the general 
requirements have not been substantively changed, the Board 
finds that the veteran is not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Although the record includes diagnoses of PTSD and treatment 
records pertaining to PTSD as well as examiner's comments 
that the diagnosis of PTSD is questionable, the Board will 
assume arguendo that the diagnosis of PTSD is current.

With regard to the veteran's assertions that he experienced 
stressors relating to combat, the Board finds that there is 
no credible supporting evidence that any of those events 
reported by the veteran actually occurred.  Service medical 
records, service personnel records and unit reports do not 
make reference to those events reported by the veteran and 
there is no reference to verify any combat engagement.  There 
is also no evidence that the veteran was awarded any combat 
citations.  In addition, attempts to obtain details from the 
veteran to facilitate confirmation of the allegedly stressful 
events were unsuccessful because he failed to respond to 
requests for information.  Thus, the Board finds there is no 
evidence to support the veteran's assertion that he ever 
engaged in combat with the enemy.  More specifically, there 
is no competent evidence that the veteran's simple personal 
acquaintance with a soldier who was killed in action is in 
any examiner's mind enough to support a diagnosis of PTSD in 
this case.  Again, the veteran has been given multiple 
opportunities to explain whether he served on active duty 
with A.S., and why his death is credible evidence of a 
stressor in this case.  Nothing, however, has been 
forthcoming.  The duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that the only medical evidence which 
included references to the veteran's claimed stressors was 
the October 1990 VA PTSD assessment.  VA treatment and 
examination records did not include any such references.  
Although the October 1990 report included the examiner's 
characterization of the veteran's experiences as "combat 
related," the Board notes that the veteran himself 
characterized the events as such.  As detailed above, 
attempts to verify those incidents did not confirm that the 
veteran engaged in combat.  When it has been determined that 
a veteran did not engage in combat, lay testimony is not 
sufficient to establish the occurrence of the alleged 
stressor. 

Based on a review of the evidence, the Board finds that the 
veteran's claimed in-service "combat" stressors are not 
corroborated by any evidence of record.  Therefore, in the 
absence of credible supporting evidence verifying the alleged 
stressors in service, there can be no medical evidence 
linking the PTSD symptomatology to those stressors.  Thus, 
the claim of service connection for PTSD must be denied.  

The Board has considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.103.


ORDER

Service connection for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

